Order entered August 30, 2019




                                                   In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                           No. 05-19-00546-CV

                                    ARHONDA JONES, Appellant

                                                      V.

                     AMERICAN REAL ESTATE INVESTMENT, Appellee

                          On Appeal from the County Court at Law No. 2
                                      Dallas County, Texas
                              Trial Court Cause No. CC-18-06537-B

                                                 ORDER
        Before the Court is appellant’s August 29, 2019 second motion requesting an extension

of time to file her brief on the merits.1          We GRANT the motion and extend the time to

September 20, 2019. We caution appellant that the brief must comply with the requirements set

forth in rule of appellate procedure 38.1. See TEX. R. APP. P. 38.1.


                                                            /s/     ROBERT D. BURNS, III
                                                                    CHIEF JUSTICE




1
 Again, we note the motion is filed on behalf of both appellant and Mack Jones. Because Mr. Jones did not file a
notice of appeal, he is not a party to this appeal.